DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 04/03/2020.

Information Disclosure Statement
The information disclosure statements submitted 04/03/2020 and 06/26/2020 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,609,944 B2 (issued 04/07/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
Claim 1 of US10609944B2 describes a liquid composition comprising 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate and 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-5-pentylbenzene-1,3-diol at a molar ratio of 1:10 to 10,000:1; water; and K+ amongst a small genus of ions whose members can at once be envisaged (Na+, K+, Ca2+, Mg2+, Cl-, SO42-, HCO3-, and CO32-), anticipating present claim 1.
+ amongst a small genus of ions whose members can at once be envisaged (Na+, K+, Ca2+, Mg2+, Cl-, SO42-, HCO3-, and CO32-), anticipating present claim 1.
Claim 7 of US10609944B2 describes a composition comprising 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate and 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-5-pentylbenzene-1,3-diol at a molar ratio of 1:10 to 10,000:1; water; and K+ amongst a small genus of ions whose members can at once be envisaged (Na+, K+, Ca2+, Mg2+, Cl-, SO42-, HCO3-, and CO32-), anticipating present claim 1.

(2)	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26 and 27 of U.S. Patent App. No. 17/311971 (filed 06/08/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 26 of 17/311971 describes a composition comprising 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate and 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-5-pentylbenzene-1,3-diol at a molar ratio of 1:10 to 10,000:1; water; and K+, anticipating present claim 1.
	Claim 27 of 17/311971 describes a composition comprising 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate and 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-5-pentylbenzene-1,3-diol at a molar ratio of 1:10 to 10,000:1; water; and K+, anticipating present claim 1.

Relevant Art
	US20190030170A1 (published 01/31/2019, filed 05/10/2017; claiming priority to U.S. Prov. App. No. 62/333,927, filed 05/10/2016) describes an aqueous liquid composition comprising a cannabinoid, including CBD ([0029],[0039],[0040]; claims 1-3,6,8,9), together with a solubility enhancing agent, such as ethanol ([0049]). These compositions may also be formulated to include alkalizing agents ([0050],[0069],[0070]), including bases such as potassium hydroxide ([0051]). US20190030170A1, suggesting an aqueous composition comprising CBD, ethanol, and potassium hydroxide, representing conditions that, according to 
Mechoulam, et al., Tetrahedron, 24:5615 (1968) teaches that the addition of cannabidiol to KOH in ethanol produces a hydroxyquinone, 
    PNG
    media_image1.png
    184
    498
    media_image1.png
    Greyscale
 (p. 5616), causing the solution to turn intensely purple (Abstract; p. 5618, structure verification; pp. 5620, 5622-3).
Kogan, et al., J. Med. Chem., 47:3800 (2004) reports that the addition of cannabidiol, 
    PNG
    media_image2.png
    109
    200
    media_image2.png
    Greyscale
, to KOH in ethanol results in a hydroxyquinone, 
    PNG
    media_image3.png
    122
    211
    media_image3.png
    Greyscale
  (2), whose structure is verified by crystallization. (p. 3800, Chemistry, Scheme 1; p. 3804, Synthesis of 2 in the Presence of KOH).
US20160018424A1 (published 01/21/2016) confirms the teachings of Mechoulam and Kogan and indicates certain reagents are known in the art to react with cannabidiol to create a color change, e.g., cannabidiol, when contacted with potassium hydroxide (KOH) in ethanol, is converted to a quinone, indicated by a purple color. ([0004]). Thus, the state of the prior art strongly indicates the compound formed by the method of synthesis disclosed in the specification is not 
    PNG
    media_image4.png
    204
    388
    media_image4.png
    Greyscale
 as claimed but instead a hydroxyquinone, 
    PNG
    media_image3.png
    122
    211
    media_image3.png
    Greyscale
. 
Generally, differences in variables such as concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variables are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, however, none of the cited references recognize the existence of 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-

Objections
	Claims 2-18 are objected to for ultimately depending from a rejected base claim. 

Conclusion
Claims 1-20 are pending. 
Claim 1 is rejected.
Claims 2-18 are objected to.
Claims 19 and 20 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655